Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Comptroller which denied petitioner’s application for ordinary disability retirement benefits.
Petitioner’s application for ordinary disability retirement benefits was denied by respondent Comptroller on the ground that she had failed to prove that she was permanently incapacitated from performing her duties as a labor service representative for the Department of Labor. Petitioner thereafter commenced this CPLR article 78 proceeding challenging the administrative determination.
Although petitioner’s medical experts concluded that petitioner suffered from multiple chemical sensitivity triggered by unknown substances in her work place and that, based on her subjective complaints of, inter alia, dizziness, lightheadedness, fatigue, headaches and loss of concentration, her condition was disabling, the medical expert who examined petitioner on behalf of respondent State and Local Employees Retirement System reached a contrary conclusion. Notwithstanding petitioner’s subjective complaints, this expert testified that the physical examination he performed disclosed no clinical evidence of a condition which would prevent petitioner from performing her job duties. Because the exclusive authority to evaluate and resolve conflicts in medical testimony is vested in the Comptroller, we find that his determination finding that petitioner failed to sustain her burden of proof in this regard is supported by substantial evidence and must be confirmed (see, *735Matter of Lopez v McCall, 236 AD2d 690, 691-692; Matter of Sollas v McCall, 211 AD2d 942).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.